—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After a combined hearing based on two misbehavior reports, petitioner, an inmate at Shawangunk Correctional Facility in Ulster County, was found guilty of assaulting a correction officer, engaging in an unhygienic act (i.e., the throwing of urine on a correction officer), making threats and a movement violation in violation of prison disciplinary rules.'Petitioner was also assessed $25 in restitution for the destruction of the correction officer’s uniform in connection with the urine-throwing incident. Petitioner challenges this determination, contending, inter alia, that he was denied his right to call two inmates as witnesses. Both inmates refused to testify at the hearing or sign a refusal form. The record reflects that the Hearing Officer made numerous attempts, by sending various correction officers, to procure the attendance of the inmates and ascertain the reasons why they would not testify. In view of this, we find that the Hearing Officer made diligent and meaningful efforts to secure the testimony of the inmates (see, Matter of Paton v Coughlin, 225 AD2d 991; Matter of Luna v Coughlin, 210 AD2d 757, 758). Furthermore, we find ample support in the record justifying the imposition of the $25 restitution fee. We have reviewed petitioner’s remaining contentions and find them to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.